DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  on line 2 “claims 6” should be –claim 6--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  on lines 2-3 “wherein it comprising a sachet, or a water-soluble sachet” should be –comprising a sachet, or a water-soluble sachet--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 10, and 11 disclose “wherein it” on line 2 of each claim. The claim should actively recite which limitation is being further defined such as claim 7, i.e. “wherein said pre-dosed unit” (see line 2 of claim 7), so that the metes and bounds of the claim language is clearly defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 9-10, and 12-13 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hughes et al. (USPGPUB 2009/0228143).
	Regarding claim 1, Hughes et al. disclose a kit for preparing a colored sample of paint, varnish or lacquer, particularly for selecting a desired color of a paint, varnish or lacquer, to be applied to a wall or to a support, comprising:
a main container (110) containing a known amount of a base paint (see “base paint, which is contained in container 110” in paragraph [0093]), lacquer or varnish to be colored, and
a set of coloring units (104), said coloring units being able to be mixed with said known amounts of base paint (see paragraph [0093]), varnish or lacquer to prepare a sample of colored paint, varnish or lacquer,
wherein each of said coloring units (104) comprising at least one pre-dosed unit (104a-104f), said coloring units having a plurality of different colors (see “six colors” in paragraph [0073]).
	Regarding claim 2, Hughes et al. disclose a kit for preparing a colored sample of paint, varnish or lacquer according to the claim 1, wherein each of said pre-dosed units comprises a pre-dosed amount by weight and/or by volume of at least one coloring agent of a certain color (see paragraphs [0096]-[0097]).
	Regarding claim 3, Hughes et al. disclose a kit according to claim 1, wherein each of said pre-dosed units comprises several coloring agents of different colors (see “six colors” in paragraph [0073]) each in a pre-dosed amount by weight and/or by volume (see paragraph [0096]).
 	Regarding claim 6, Hughes et al. disclose a coloring unit in the form of pre-dosed unit (104), able to be mixed with a base paint, varnish or lacquer for preparing a colored sample of paint, varnish or lacquer, comprising a pre-dosed unit by weight  and/or by volume (see paragraph [0096]), of at least one coloring agent (see paragraph [0097]).
	Regarding claim 7, Hughes et al. disclose a coloring unit in the form of pre-dosed unit according to claim 6, wherein said pre-dosed unit (104) comprises several coloring agents of different colors (see “six colors” in paragraph [0073]) each in a pre-dosed amount by weight and/or by volume (see paragraph [0096]).
	Regarding claim 9, Hughes et al. disclose a coloring unit in the form of pre-dosed unit according to claim 6, comprising a tablet of powders or a predetermined volume of a paste or of a gel or liquid (see paragraph [0043]).
	Regarding claim 10 (AS BEST UNDERSTOOD), Hughes et al. disclose a coloring unit in the form of pre-dosed unit according to claim 6, wherein it is contained in a capsule (104a) that can be opened (see paragraph [0070]) or perforated, or by a water-soluble support.
	Regarding claim 12, Hughes et al. disclose a method for preparing a colored sample of paint, varnish or lacquer, particularly for selecting a desired color of a paint, varnish or lacquer to be applied to a wall or to a support, comprising the following steps:
providing a main container (130 or 110) containing a known amount of a base paint, varnish or lacquer to be colored,
providing a set of coloring units (104) wherein each of said coloring units comprising at least one pre-dosed unit (104a-104f) and wherein said coloring units have a plurality of different colors (see “six colors” in paragraph [0073]);
selecting one or more of said coloring units (104) of said set as a function of the desired color for said colored paint, varnish or lacquer;
adding and mixing said one or more selected coloring units (104) to said base paint, varnish or lacquer contained in said main container (see paragraph [0093]).
	Regarding claim 13, Hughes et al. disclose a method for preparing a sample of colored paint, varnish or lacquer according to claim 12, wherein the step of selecting said one or more coloring units of said set of coloring units comprises the further step comprising previously identifying at least one desired final color among a plurality of sample colors (122), of associating each of said sample colors with a corresponding color/reference code (see “data file” in paragraph [0091]), and of univocally associating each color/reference code with the number and type of said pre-dosed units that must be mixed with said base paint (see paragraph [0092]), lacquer or varnish to be colored.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 8, and 14 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (USPGPUB 2009/0228143) as applied to claims 1-3, 6-7, 9-10, and 12-13 above, and further in view of Post (USPGPUB 2005/0269367).
 	Regarding claim 4, Hughes et al. disclose the kit according to claim 1. However, they do not disclose a kit wherein each pre-dosed unit is marked by a symbol and/or by a sign and/or by a reference adapted for univocally identifying said specific unit. Post discloses a kit wherein each pre-dosed unit is marked by a symbol and/or by a sign and/or by a reference adapted for univocally identifying said specific unit (see paragraph [0053]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the kit disclosed by Hughes et al. by including a kit wherein each pre-dosed unit is marked by a symbol and/or by a sign and/or by a reference adapted for univocally identifying said specific unit, as disclosed by Post, for the purpose of refilling the containers (see paragraph [0053]).
	Regarding claim 8 (AS BEST UNDERTOOD), Hughes et al. disclose the coloring unit in the form of pre-dosed unit according to claim 6. However, they do not disclose a coloring unit in the form of pre-dosed unit wherein it is marked with a symbol and/or a sign and/or a reference adapted for univocally identifying said specific unit. Post discloses a coloring unit in the form of pre-dosed unit wherein it is marked with a symbol and/or a sign and/or a reference adapted for univocally identifying said specific unit (see paragraph [0053]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the coloring unit in the form of pre-dosed unit disclosed by Hughes et al. by including a coloring unit in the form of pre-dosed unit wherein it is marked with a symbol and/or a sign and/or a reference adapted for univocally identifying said specific unit, as disclosed by Post, for the purpose of refilling the containers (see paragraph [0053]).
	Regarding claim 14, Hughes et al. disclose the method for preparing a colored sample of paint, varnish or lacquer according to claim 12. However, they do not disclose a method wherein said pre-dosed unit is marked by a symbol and/or a mark and/or a reference adapted for univocally identifying said specific unit. Post discloses a method wherein said pre-dosed unit is marked by a symbol and/or a mark and/or a reference adapted for univocally identifying said specific unit (see paragraph [0053]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Hughes et al. by including a method wherein said pre-dosed unit is marked by a symbol and/or a mark and/or a reference adapted for univocally identifying said specific unit, as disclosed by Post, for the purpose of refilling the containers (see paragraph [0053]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (USPGPUB 2009/0228143) as applied to claims 1-3, 6-7, 9-10, and 12-13 above, and further in view of Milhorn (USPGPUB 2009/0248199).
	Regarding claim 5, Hughes et al. disclose the kit according to claim 1. However, they do not disclose a kit wherein said known amount of base paint, varnish or lacquer to be colored contained in said main container is less than 500 ml, preferably equal to 200 ml, even more preferably equal to 100 ml. Milhorn discloses a kit wherein said known amount of base paint, varnish or lacquer to be colored contained in said main container is less than 500 ml, preferably equal to 200 ml, even more preferably equal to 100 ml (see “between 2 oz. and 5 oz.” in paragraph [0017]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the kit disclosed by Hughes et al. by including a kit wherein said known amount of base paint, varnish or lacquer to be colored contained in said main container is less than 500 ml, preferably equal to 200 ml, even more preferably equal to 100 ml, as disclosed by Milhorn, for the purpose of providing a sample sized paint container (see paragraph [0017]).
Claim 11 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (USPGPUB 2009/0228143) as applied to claims 1-3, 6-7, 9-10, and 12-13 above, and further in view of Ellsworth et al. (USPGPUB 2019/0030502).
	Regarding claim 11 (AS BEST UNDERSTOOD), Hughes et al. disclose the coloring unit in the form of pre-dosed unit according to claims 6. However, they do not disclose a coloring unit in the form of pre-dosed unit wherein it comprising a sachet, or a water-soluble sachet. Ellsworth et al. disclose a coloring unit in the form of pre-dosed unit wherein it comprising a sachet, or a water-soluble sachet (see paragraph [0005]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify coloring unit in the form of pre-dosed unit disclosed by Hughes et al. by including a coloring unit in the form of pre-dosed unit wherein it comprising a sachet, or a water-soluble sachet, as disclosed by Ellsworth et al., for the purpose of providing powdered colorants using sachets for dry color dispensing (see paragraph [0005]).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
5/19/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655